                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

DWAYNE CAMPBELL                                                                PLAINTIFF

V.                                                              NO. 4:18-CV-244-DMB-RP

PAMELA ROBINSON, et al.                                                     DEFENDANTS


                                   FINAL JUDGMENT

       In accordance with the Order Adopting Report and Recommendation issued this day, this

action is DISMISSED without prejudice for failure to prosecute and failure to comply with a

court order.

       SO ORDERED, this 10th day of April, 2019.

                                                 /s/Debra M. Brown
                                                 UNITED STATES DISTRICT JUDGE
